                                   1

                                   2                                  UNITED STATES DISTRICT COURT
                                   3                             NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5     RUCHELL CINQUE MAGEE,                          Case No. 18-cv-04518-WHO (PR)

                                   6
                                                         Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                   7
                                                  v.

                                   8     DIRECTOR CALIFORNIA
                                         DEPARTMENT OF CORRECTIONS                      Dkt. No. 9
                                   9     AND REHABILITATION, et al.,

                                  10
                                                         Defendants.

                                  11          Plaintiff Magee has not complied with this Court’s order to file an application to
                                  12   proceed in forma pauperis (“IFP”). Accordingly, this federal civil rights action is
Northern District of California
 United States District Court




                                  13   DISMISSED (without prejudice) for failure to comply with the Court’s order and for
                                  14   failure to prosecute, see Federal Rule of Civil Procedure 41(b). Because this dismissal is
                                  15   without prejudice, Magee may move to reopen the action. Any motion to reopen must be
                                  16   accompanied by a properly completed IFP application or payment for the full filing fee of
                                  17   $400.00.
                                  18          Magee’s motion to supplement his complaint is DENIED. (Dkt. No. 9.) He may
                                  19   refile this motion after he has filed a complete IFP application or paid the $400.00 filing
                                  20   fee.
                                  21          The Clerk shall terminate Dkt. No. 9, enter judgment in favor of defendants, and
                                  22   close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: October 29, 2018
                                                                                         _________________________
                                  25
                                                                                         WILLIAM H. ORRICK
                                  26                                                     United States District Judge
                                  27

                                  28
